IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                              No. 99-30715
                          USDC No. 98-CV-3724



MELVIN L. BRITTON,

                                      Petitioner-Appellant,

versus

BURL CAIN, Warden,

                                      Respondent-Appellee.


                      ---------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      ---------------------
                           June 8, 2000

Before DAVIS, EMILIO M.    GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Melvin L. Britton, Louisiana state prisoner # 125209,

requests a certificate of appealability (COA) to appeal the

district court’s denial of his 28 U.S.C. § 2254 habeas corpus

petition as untimely under § 2244(d).     See § 2253(c)(1)(A).

Because Britton has shown that the district court erred by

finding that the statute of limitations was not tolled by his

state postconviction application, and therefore, “that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling,” a COA is hereby GRANTED.      See

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-30715
                                 - 2 -

Slack v. McDaniel, 120 S. Ct. 1595, 2000 WL 478879 (U.S. April

26, 2000) (No. 98-6322); Smith v. Ward, ___ F.3d ___ (5th Cir.

Apr. 7, 2000, No. 98-30444), 2000 WL 358294.   The district

court’s judgment denying habeas relief on the basis of the time-

bar of § 2244(d) is hereby VACATED, and this case is REMANDED to

the district court for consideration of the constitutional claims

set forth in   Britton’s habeas petition.

     VACATED and REMANDED.